62 F.3d 1419
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Zolo Agona AZANIA, Plaintiff-Appellant,v.David WADE, Joseph Slay, Martin Healy, et al., Defendants-Appellees.
No. 94-1368.
United States Court of Appeals, Seventh Circuit.
Submitted July 13, 1995.*Decided July 14, 1995.

Before Flaum, Ripple and Kanne, Circuit Judges.

ORDER

1
We VACATE and REMAND this case for consideration in light of this court's opinion in Perez v. Sifel, No. 93-2887, published June 9, 1995.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."  See Fed.  R. App.  P. 34(a); Cir.  R. 34(f).  No such statement having been filed, the appeal is submitted on the briefs and the record